 1                     IN THE UNITED STATES DISTICT COURT
 2
                              FOR THE DISTRICT OF NEVADA
 3

 4

 5

 6

 7
     PATRICIA G. BARNES,                             )   Case No.: 3:18-CV-00199-MMD-
 8
                                                     )   WGC
 9                         Plaintiff,                )
                                                     )   STIPULATION TO DISMISS COUNTS
10   vs.                                             )   FOUR AND FIVE OF PLAINTIFF’S
                                                     )   FIRST AMENDED COMPLAINT
11
     NANCY A. BERRYHILL,                             )
12                                                   )
     Acting Commissioner                             )
13   Social Security Administration                  )
                                                     )
14
                           Defendant.                )
15

16

17
            PLAINTIFF Patricia G. Barnes and Defendant Nancy A. Berryhill, Acting
18
     Commissioner, Social Security Administration, jointly stipulate and agree to dismiss the
19
     following counts of Plaintiff’s First Amended Complaint pursuant to Rule 41(a)(1)(A)(ii) of the
20

21   Federal Rules of Civil Procedure:

22          •      Count Four: Intentional Age Discrimination in violation of N.R.S. § 613.310 et
23
                   seq. (including NRS §613.330)
24
            •      Count Five: Discrimination for opposing unlawful practice in violation of N.R.S.
25

26
                   613:310 et seq. (including N.R.S. § 613.340).

27          In the interest of expediting this litigation, Plaintiff offered to dismiss Counts Four and
28   Five at the Early Neutral Evaluation of her case on December 10, 2018 before U.S. Magistrate
                 STIPULATION TO DISMISS COUNTS FOUR AND FIVE OF PLAINTIFF’S FIRST

                                         AMENDED COMPLAINT - 1
 1   Judge Carla Baldwin Carry. Defendant did not oppose and also stipulated to the dismissal of
 2
     Counts Four and Five.
 3

 4      s/ Patricia G. Barnes                    December 17, 2018
 5
        Patricia G. Barnes                       Dated
        4910 E. Eastland St.
 6      Tucson, AZ 85711
 7

 8      s/ Holly A. Vance                        December 17, 2018
        Holly A. Vance                           Dated
 9      Assistant U.S. Attorney
        Bruce R. Thompson Federal Building
10
        400 South Virginia St., Suite 900
11      Reno, Nevada 89501

12

13

14
                                                               IT IS SO ORDERED.

15
     Dated: December 19, 2018
            _________________                                  ______________________
16
                                                               U.S. District Judge
17

18

19

20

21

22

23

24

25

26

27

28

                 STIPULATION TO DISMISS COUNTS FOUR AND FIVE OF PLAINTIFF’S FIRST

                                        AMENDED COMPLAINT - 2
